10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:19-cV-00872-HSG Document 84 Filed 04/24/19 Page 1 of 4

Richard Mancino (pro hac vice pending) David W. Evans
rmancino@willkie.com HAIGHT BROWN & BONESTEEL LLP

Shaimaa M HUS_S€i_n (PFO hac ViC€ Pe"di"g) Three Embarcadero Center, Suite 200
ShuSS€m@Wlllkl€-<>Om san Francisco, CA 94111

Matthew Dollan_ (pr_'o hac vice pending) Telephone: (415) 546_75()()
md011€“1@W111k1€-COm Facsimile; (415) 546-7505

WILLKIE FARR & GALLAGHER LLP
787 Seventh Avenue

New York, NY 10019

Telephone: (212) 728-8000

Facsimile: (212) 728-9000

devans@hbblaw.com

Richard D. Bernstein (pro hac vice forthcoming)

1875 K Street, N.W.

Washington, D.C. 20006-1238

Telephone: (301) 775-2064
rbernsteinlaw@gmail.com

Counselfor Amici Curiae Christopher Shays, Christine Todd Whitman, Peter Keisler, Carter Phillips,
John Bellinger III, Stanley Twardy, and Richard Bernstein

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
OAKLAND DIVISION

STATE OF CALIFORNIA, et al., CONSENT MOTION FOR LEAVE TO
FILE MEMORANDUM OF

Plaintifj{v, CHRISTOPHER SHAYS, CHRISTINE
TODD WHITMAN, PETER KEISLER,

v. CARTER PHILLIPS, JOHN BELLINGER
III, STANLEY TWARDY, AND RICHARD
DONALD J. TRUMP, in his official capacity as BERNSTEIN AS AMICI CURIAE IN
President of the United States of America, et al., SUPPPORT OF PLAINTIFFS’ MOTION
FOR A PRELIMINARY INJUNCTION

 

Defendants.
Case No. 4:19-CV-00872-HSG

P.I. Hearing Date: May 9, 2019

 

Tirne: 2100 PM
SIERRA CLUB and SOUTHERN BORDER
COMMUNITIES COALITION,
Plaz'nti/j{v,
V.
DONALD J. TRUMP, Presidem Ofthe United Case N°~ 4¢19'CV'00892'HSG

States, 111 hls official capaclty, et al., P.I. Hearing Date: May 175 2019

Defendants. Time: 10:00 AM

 

 

PB99-0000120
12965 191 . 1

Case Nos. 4:19-CV-00872-HSG
4:19-CV-00892-HSG
CONSENT MOTION FOR LEAVE

 

10

ll

12

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:19-cV-00872-HSG Document 84 Filed 04/24/19 Page 2 of 4

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

Christopher Shays, Christine Todd Whitman, Peter Keisler, Carter Phillips, John Bellinger
III, Stanley Twardy, and Richard Bernstein respectfully move for leave to file the attached
memorandum as amici curiae in the above-captioned matters in support of Plaintiffs’ Motion for a
Preliminary Injunction. The amici include a former Republican cabinet member, a former
Republican member of Congress, and a former Republican United States Attorney. See Appendix A
to proposed amici brief. Counsel for both Plaintiffs and Defendants have consented to filing the
appended amici brief. The amici have an interest in seeing that the power to make appropriations is
not shifted improperly from Congress to the executive branch.

STATEMENT OF INTEREST AND ARGUMENT

The amici brief would be helpful to the Court because the brief focuses on one of the
dispositive merits arguments That argument is that Section 739 of Division D (“Section 739”) of
the Consolidated Appropriations Act 2019, Pub. L. 116-6 (“Consolidated 2019”), prohibits the
proposed use of funds under 10 U.S.C. § 284 (“284”), 10 U.S.C. § 2808 (“2808”), or 31 U.S.C. §
9705 (“9705”), to construct the southern border barrier. Section 739 states in pertinent part: “None
of the funds made available in this or any other appropriations Act may be used to increase . . .
funding for a program, project, or activity as proposed in the President’s budget request for a fiscal
year until such proposed change is subsequently enacted in an appropriation Act, or unless such
change is made pursuant to the reprogramming or transfer provisions of this or any other
appropriations Act.”

Part l of the amici brief shows that because the President has requested an increase in funds
that Congress did not enact, Section 739’s prohibition applies to all $6.7 billion of proposed

increased funding. Part ll of the amici brief shows that none of the proposed uses of 284, 2808, or

PB99-0000120
12965191.1 2

 

10

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:19-cV-OO872-HSG Document 84 Filed 04/24/19 Page 3 of 4

9705 satisfies Section 739’s exception because none makes an increase in funding solely pursuant to
the provisions of an “appropriations Act.” Although Section 739 is unambiguous, Part III of the
amici brief shows that two canons of construction favor interpreting Section 739 to preclude the

proposed increased funding.

 

Dated: April 23, 2019 Respectfully Submitted,

Richard Mancino (pro hac vice pending) David W. Evans

Shaimaa M. Hussein (pro hac vice pending)

Matthew Dollan (pro hac vice pending) /s/ David W. Evans

WILLKIE FARR & GALLAGHER LLP HAIGHT BROWN & BONESTEEL LLP
787 Seventh Ave Three Embarcadero Center, Suite 200

New York, NY 10019 San Francisco, CA 94111

Telephone: (202) 728-8000 Telephone: (415) 546-7500

Facsimile: (202) 728-9000 Facsimile: (415) 546-7505

Richard D. Bernstein (pro hac vice forthcoming)
1875 K Street, N.W.

Washington, D.C. 20006-1238

Telephone: (301) 775-2064

Counsel for Amici Curiae Christopher Shays, Christine Todd Whitman, Peter Keisler, Carter Phillips,
John Bellinger III, Stanley Twardy, and Richard Bernstein

PB99-0000120
12965191.1 3

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:19-cV-OO872-HSG Document 84 Filed 04/24/19 Page 4 of 4

CERTIFICATE OF SERVICE

1 hereby certify that on April 23, 2019, 1 caused the foregoing document to be filed via the
U.S. District Court for the Northem District of California’s CM/ECF system, which l understand
caused service on all registered parties.

/s/ Paula Johnson
Paula Johnson

PB99-0000120
12965 191 . l 4

 

